DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on July 25, 2022.  Claims 1, 4, 5 and 20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Krymski (US 2009/0195680 A1) discloses a circuit (Fig. 2A) comprising: an integrator (220) configured to receive an input signal; a first sampling network (The examiner is interpreting switch 252 and capacitor 236 as the first sampling network) coupled to the integrator and configured to generate a signal voltage (See fig. 2A, ¶ 0036, 0038-0039); and a second sampling network (The Examiner is interpreting switch 250 and capacitor 244 as the second sampling network) coupled to the integrator (See fig. 2A) and configured to generate a pixel sampled noise voltage (reset noise (¶ 0038)), wherein the pixel sampled noise voltage generated in a previous cycle is subtracted from the signal voltage generated in a current cycle to generate a true signal voltage (Note that the examiner is considering the time at which the reset noise is stored in the capacitor 244 as the previous cycle and the time at which the image signal is stored at the capacitor 236 as the current cycle.  Thus because the comparator outputs the difference between the image signal and the rest noise (¶ 0036), it produces a true signal voltage as claimed. (¶ 0024 and 0038)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the first sampling network has a first and second capacitor and that the second sampling network has a third and fourth capacitor as claimed.

Regarding claim 15, the main reason for indication of allowable subject matter is because in the prior art of record, Krymski (US 2009/0195680 A1) discloses a method comprising: generating a first voltage on receiving an input signal through a pixel switch (212 in fig. 2A); sampling the first voltage on a second capacitor (236) in a first sampling network and on a third capacitor (244) in a second sampling network; generating a signal voltage from the first voltage by the first sampling network (¶ 0036, 0038-0039); and subtracting the pixel sampled noise voltage generated in a previous cycle from the signal voltage generated in a current cycle to generate a true signal voltage (Note that the examiner is considering the time at which the reset noise is stored in the capacitor 244 as the previous cycle and the time at which the image signal is stored at the capacitor 236 as the current cycle.  Thus because the comparator outputs the difference between the image signal and the rest noise (¶ 0036), it produces a true signal voltage as claimed. (¶ 0024 and 0038)).  However, Krymski fails to teach or reasonably suggest, including all the limitations of the present claim, a fourth capacitor in a second sampling network; generating a second voltage when the pixel switch is opened; sampling the second voltage on the fourth capacitor in the second sampling network; and generating a pixel sampled noise voltage from the first voltage and the second voltage by the second sampling network as claimed.  Kumar (US 2015/0268360 A1) further discloses a method comprising: generating a first voltage on receiving an input signal through a pixel switch (¶ 0025-0026); sampling the first voltage on a second capacitor (262) in a first sampling network (260) (¶ 0025-0026) and on a third capacitor (244) in a second sampling network (245); generating a signal voltage from the first voltage by the first sampling network (¶ 0036-0037, 0050); subtracting the pixel sampled noise voltage generated in a previous cycle from the signal voltage generated in a current cycle to generate a true signal voltage (Note that the reset noise is sampled before the signal as shown in fig. 3 (¶ 0046-0053).  Thus, the reset noise is sampled at a cycle prior to the sampling of the signal.  Kumar further teaches removing the reset noise from the image signal using the subtractor 270 (¶ 0039-0040).  This teaches that the pixel sampled noise voltage generated in a previous cycle is subtracted from the signal voltage generated in a current cycle to generate a true signal voltage as claimed).  However, Kumar fails to teach or reasonably suggest, including all the limitations of the present claim, a fourth capacitor in the second sampling network; generating a second voltage when the pixel switch is opened; sampling the second voltage on the fourth capacitor in the second sampling network; and generating a pixel sampled noise voltage from the first voltage and the second voltage by the second sampling network as claimed.

Regarding claim 20, the main reason for indication of allowable subject matter is because in the prior art of record, Kumar (US 2015/0268360 A1) discloses an imaging system (Figs. 1, 2 and 6) comprising: an x-ray source (602) configured to generate x-rays (¶ 0086); an object (604) configured to receive x-rays from the x-ray source, the x-rays pass through the object (¶ 0086); and a receiver (scintillator 606 and analog front end array 608) configured to receive attenuated x-rays from the object (¶ 0087), the receiver comprising a plurality of detectors (¶ 0086), and at least one detector of the plurality of detectors comprising: an integrator (formed by amplifier 210, feedback capacitor 222 and reset switch 224 in fig. 2; see also similar integrator in fig. 1) configured to receive an input signal (¶ 0025-0026); a first sampling network (260) coupled to the integrator and configured to generate a signal voltage (¶ 0036-0037, 0050); and a second sampling network (245) coupled to the integrator and configured to generate a pixel sampled noise voltage (¶ 0026 and 0029), wherein the pixel sampled noise voltage generated in a previous cycle is subtracted from the signal voltage generated in a current cycle to generate a true signal voltage (Note that the reset noise is sampled before the signal as shown in fig. 3 (¶ 0046-0053).  Thus, the reset noise is sampled at a cycle prior to the sampling of the signal.  Kumar further teaches removing the reset noise from the image signal using the subtractor 270 (¶ 0039-0040).  This teaches that the pixel sampled noise voltage generated in a previous cycle is subtracted from the signal voltage generated in a current cycle to generate a true signal voltage as claimed).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the first sampling network has a first and second capacitor and that the second sampling network has a third and fourth capacitor as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 10, 2022